DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maruko et al. (US 2015/0171247; cited in prior Office action) in view of Chen (CN103694910A; machine translation referred to herein).  
Regarding Claims 1, 2, 6, 12, and 15, Maruko teaches a solar cell (i.e. electronic device or photovoltaic cell) module comprising solar cell elements (i.e. an electronic device or photovoltaic cell elements) and an encapsulating layer (or film) that encapsulates the solar cell elements.  The volume resistivity of 1x1013 to 1x1017 .cm (Abstract).  
The encapsulating material is preferably made of a crosslinkable resin.  Suitable resins include various ethylene/-olefin copolymers (p. 4, [0039], [0044]).  This reads on the claimed non-polar ethylene-based polymer (A).  The encapsulating material further comprises an organic peroxide and a silane coupling agent (p. 9, [0107]).  These read on the claimed components (B) and (C).
Maruko does not teach a co-agent (D) comprising a compound of Structure I as claimed.
In the same field of endeavor, Chen teaches a photovoltaic assembly (i.e. solar cell) encapsulation film comprising an ethylene-octene copolymer (i.e. an ethylene/-olefin copolymer), a crosslinking agent, and 0.5-2 parts melamine (Abstract).  Suitable crosslinking agents include organic peroxides (p. 1, lines 26-27).  Melamine is included in Chen’s Example 1, but is absent from Comparative Example 1 (p. 2, lines 7-14 and 18-20).  Example 1 including melamine exhibited excellent bonding properties, impact resistance, light transmittance, and anti-pid (potential-induced degradation) characteristics relative to the comparative examples (p. 3, lines 3-4 and 9-10).  The only distinction between Example 1 and Comparative Example 1 is the presence of melamine; therefore, the improvements observed in Example 1 can be attributed to melamine.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Maruko in view of Chen to include 0.5-2 parts melamine in order to achieve excellent bonding properties, impact resistance, light transmittance, and anti-pid characteristics relative to compositions which do not include melamine.  Melamine is recognized in the art as conforming to the claimed Structure I where each of R1-R6 are H.  Therefore, modification of Maruko in view of Chen reads on Claims 1, 2, 6, 12, and 15.
Regarding Claim 3, Maruko teaches that the ethylene/-olefin copolymers may be random or block copolymers (p. 4-5, [0044]).
Regarding Claim 4, Maruko’s composition contains 0.2-2.5 parts by weight peroxide and 0.1-3 parts silane per 100 parts ethylene/-olefin copolymer (p. 9, [0108]).  Chen teaches including 0.5-2 parts melamine per 80-90 parts ethylene/-olefin copolymer (Abstract), equivalent to approximately 0.55-2.5 parts by weight per 100 parts ethylene/-olefin copolymer.  Taken in combination, these ranges suggest a composition comprising approximately (A) 93-99.1 wt% ethylene/-olefin copolymer; (B) 0.18-2.48 wt% organic peroxide; (C) 0.09-2.9 wt% silane coupling agent; and (D) 0.52-2.43 wt% melamine.  These ranges overlap or fall within the claimed ranges.
Regarding Claim 9, the instant specification indicates that the claimed “co-agent” may comprise a blend of a compound having Structure I and at least one of triallyl cyanurate (TAC) and triallyl isocyanurate (TAIC) (specification at p. 14, [0069]).  Maruko teaches that a 0.05-5 parts by weight of a crosslinking aid like TAIC may be included per 100 parts by weight ethylene/-olefin copolymer (p. 11, [0118]-[0119]).  As indicated above, Chen teaches toward approximately 0.55-2.5 parts by weight of melamine per 100 parts ethylene/-olefin copolymer.  
Based on these amounts, Maruko and Chen teach toward a combination of a compound having Structure I and TAIC corresponding to the claimed co-agent, wherein the compound having Structure I is present in amounts of approximately 9.9-98 wt% based on the total weight of both compounds.  This overlaps the claimed range of greater than 20 wt% to less than 100 wt%.
Regarding Claims 10 and 13, Maruko teaches a volume resistivity of 1x1013 to 1x1017 .cm (Abstract).  This overlaps the claimed range.  In the alternative, modification of Maruko in view of Chen as applied to Claim 1 above results in a composition which is identical to that of Claim 10.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the modified composition will necessarily possess the claimed volume resistivity.
Regarding Claims 11 and 14, as discussed above, the ranges disclosed by Maruko and Chen suggest a composition comprising approximately (A) 93-99.1 wt% ethylene/-olefin copolymer; (B) 0.18-2.48 wt% organic peroxide; (C) 0.09-2.9 wt% silane coupling agent; and (D) 0.52-2.43 wt% melamine.  These ranges overlap the claimed ranges.  
Maruko further teaches a volume resistivity of 1x1013 to 1x1017 .cm (Abstract).  This overlaps the claimed range.  In the alternative, modification of Maruko in view of Chen as applied to Claim 1 above results in a composition which is identical to that of Claim 10.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the embodiments of the modified composition falling within the scope of the claims will necessarily possess the claimed volume resistivity.

Allowable Subject Matter

Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Chen teaches toward the use of melamine as discussed above.  Melamine is recognized in the art as having the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This corresponds to the claimed Structure I where each of R1-R6 are hydrogen.  The structures required by Claims 5, 7, and 8 each require that some or all of the primary amino groups in melamine are substituted with hydrocarbyl groups of varying chain lengths.  One of ordinary skill in the art would not consider these hydrocarbyl groups to be obvious variants of the hydrogen atoms in Chen’s compound absent some external teaching, suggestion, or motivation.
Compounds according to Claim 5 where each of R1-R6 are a C3 hydrocarbyl group are known.  See, for instance, Wang et al. (CN101884329A; machine translation).  Wang teaches the following compounds:

    PNG
    media_image2.png
    145
    179
    media_image2.png
    Greyscale

where each of R1-R6 may be a C1-C6 alkyl group.  However, Wang’s compounds are used as bactericides to be incorporated into agricultural pesticides (Abstract).  One of ordinary skill in the art would have no motivation to include Wang’s compounds in an encapsulant film based on a non-polar ethylene-based polymer as claimed.
Compounds similar to those of Claims 7 and 8 are also known.  Maruko suggests the use of a hindered amine-based light stabilizer (HALS) at page 10, [0115].  One of the compounds named by Maruko is recognized in the art as having the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Although structurally similar to the claimed co-agent, this compound lacks an amino group at the 6-position of the 1,3,5-triazine ring.
Zuercher et al. (US 2011/0117318) teaches polymeric films containing ethylene-based polymers (Abstract).  The films may include HALS stabilizers (p. 10, [0193]).  Zuercher’s examples employ Chimassorb® 2020 as a HALS (p. 14, [0297]).  One of ordinary skill in the art may have found it obvious to select Chimassorb® 2020 as a HALS in Maruko’s composition based on Zuercher’s use of this compound in a similar capacity in similar compositions.
According to BASF (Chimassorb® 2020 Technical Information, 2010, p. 1-3), this product has the following structure:

    PNG
    media_image4.png
    216
    616
    media_image4.png
    Greyscale

and a molecular weight of 2,600-3,400 g/mol (p. 1, Structure).  
When n=1, this structure reads on the compound recited in Claim 7.  However, the molecular weight disclosed by the manufacturer indicates that on average, approximately 2.7-4 repeating units are present (i.e. n=2.7-4).  When n is greater than 1, the structure associated with Chimassorb® 2020 contains substituted hydrocarbyl groups in at least one of the R2 and R5 positions which contain more than 36 carbon atoms.  Therefore, Chimassorb® 2020 falls outside the scope of the claimed Structure I.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to select the compounds recited in Claims 5, 7, and/or 8 in an encapsulant film according to Claim 1.  Therefore, the subject matter recited in Claims 5, 7, and 8 is allowable.
Response to Arguments

The Applicant’s arguments presented in the response dated 26 May 2022 have been fully considered and are persuasive.  The previous Office action asserted that TAIC corresponded to the claimed co-agent (D).  As clearly indicated in Table A at page 8 of the Applicant’s response, TAIC is structurally distinct from the claimed Structure I.  All previous grounds of rejection have been withdrawn.   
The portions of the Applicant’s arguments relating to Maruko are relevant inasmuch as Maruko is cited in the new ground of rejection under 35 U.S.C. 103 above.  The Applicant argues that Maruko does not teach a co-agent corresponding to the claimed Structure I.  
The Applicant’s characterization of Maruko is accurate.  Maruko does not teach a co-agent corresponding to the claimed Structure I.  Nevertheless, this feature of the claimed invention is taught by Chen as indicated in the new ground of rejection above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762